DETAILED ACTION
Applicant's submission filed on 12/13/2020 has been entered. Claim(s) 1, 5 have been amended. Claim 6 has been added. Claim(s) 1, 3, 5, and 6 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20190049724), in view of Lee et al. (US 20170187963), and further in view of Kusanagi et al. (US 20180373030) and Nobuaki et al. (JP,2008-215429 as translation attached).
Regarding claim 1, Kimura discloses A vehicle display device comprising: a display that projects a display image in front of a driver of a vehicle and causes the display image to be displayed superimposed on a real landscape in front of the vehicle (Kimura, fig.3, “[0044] FIG. 3 is a diagram illustrating an example of a configuration of a head-up display device 100. An image reflected by the concave mirror 24 passes through an exit window 18, and is projected towards the combiner 25 that is formed on a windshield 13, as a projection image. The projection image is displayed as a virtual image 10 in front of the windshield 13.”); 
a front area camera that captures the real landscape in front of the vehicle and acquires a front area image (Kimura, “[0053] The camera ECU 32 is an example of a processor that controls a camera 33 that captures a view in front of the vehicle 8.”); and 
a processor configured to: detect a position of a pair of colored lines sandwiching a lane extending to an area in front of the vehicle from the front area image and set an area between the pair of colored lines as a drawing area that has a shape extending on the lane from the area in front of the vehicle along the colored line on the basis of coordinates indicating the position of the colored line in the front area image in a case in which there is not a preceding vehicle on the lane; draw an information image including route guidance information on the display image to be informed to the driver in the drawing area on the basis of a shape of the drawing area, and transform the information image in accordance with a change in a shape of the drawing area in the display image (Kimura, fig. 8, “[0057] the navigation device 31 may display a route to a destination on the road map, and provide guidance on the traveling direction prior to changing the route, in order to guide the driver 9 to the destination. [0065] The image position determination part 38 determines the position where the projection image is to be arranged in the traveling direction of the vehicle 8 using, as references, the structures ( white lines, guardrails, distance marking plates, or the like) that repeatedly appear at constant intervals. [0089] The position of the white line 205 is detected from the image data as described above. However, in order to display the AR support image as if the AR support image is famed on the road surface, using the position of the white line 205 as the reference, the coordinates of the white line 205 in the camera coordinate system are required. [0107] In the case in which the projection image 53 is displayed at the center between the white lines 205 on the right and left, the projection image 53 is always displayed at the center between the white lines 205 even when the vehicle 8 moves within the lane between the white lines 205”. Therefore, the position of the AR support image is derived from the white lines, namely, the AR support image is transformed in accordance with a change in a shape of the drawing area which is associated of the route change).
 detect the position of the pair of colored lines and a position of the preceding vehicle from the front area image and set an area surrounded by the pair of colored lines and the preceding vehicle as the drawing area that has a shape extending on the lane from the area in front of the vehicle along the colored line without overlapping the preceding vehicle on the basis of coordinates indicating the position of the colored line in the front area image and coordinates indicating the position of the preceding vehicle in a case in which the preceding vehicle is present on the lane (Lee, fig. 10C, “[0042] The display device 100 for the vehicle can detect a situation around the vehicle, detect an object that a driver must observe from the situation around the vehicle, and then display a graphic image on the windshield according to the position of the object and the view of the driver. [0122] That is, the processor 170 can set, as display areas DA1 and DA2, the driving road L and a remaining area excluding the front vehicle 21 from the upper area of the driving road L. Specifically, it is possible to set the driving road L that is under the front vehicle 21, as a first display area DA1, and the upper area of the front vehicle 21 as a second display area DA2”. Therefore, the display area DA1 is set according to the position of the lanes and the front vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee and Kimura. That is, applying the setting of the display area DA1 when a front vehicle exists of Lee to display the route guidance information of Kimura in case the preceding vehicle is present on the lane. Since there are only two situations: one is there is not a preceding vehicle on the lane, the other is the preceding vehicle is present on the lane, therefore, the drawing area is set on the basis of the position of the pair of colored lines in a case there is not a preceding vehicle on the lane, while the drawing area 
On the other hand, Kimura in view of Lee fails to explicitly disclose but Kusanagi discloses display a part of the information image superimposed on the preceding vehicle, in case of an inter-vehicle distance between the vehicle and the preceding vehicle is shorter than a distance that can secure the size of the drawing area required to secure the visibility of the information image (Kusanagi, fig.6B “[0013] FIG. 6B is a second front view illustrating a displaying example of the HUD 200 viewed from the visual point of the driver 300 together with an environment in front of the vehicle 301. [0049] In this regard, depending on the position of the preceding vehicle 101, as illustrated in FIG. 6B, the image display area 100 may overlap with the preceding vehicle 101”. Therefore, compared to fig.6A, the distance between the vehicle and the preceding vehicle is shorter than a distance that can secure the size of the image display area to be visible, thus a part of the image display area overlaps with the preceding vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kusanagi into the combination of Lee and Kimura. That is, adding the disclosure of Kusanagi to display the AR image of Lee and Kimura. The motivation/ suggestion would have been to improve a viewer's visibility for a case where, for example, there is an object such as another vehicle in front of a vehicle, and, if an image displayed by a HUD 200 and the object are viewed from a viewer, the image is superposed on the object (Kusanagi, [0022]).
wherein the processor is configured to increase the transmittance of an entirety of the information image, more than when the information image is displayed only in the drawing area (Nobuaki, “[0011] In particular, in the invention described in claim 1, the external situation detecting means detects a situation outside the vehicle which is visually recognized through the windshield, and the image display means detects the outside condition. When an object to be recognized by an occupant of a vehicle is detected by an external situation detecting means, and when the object is in a position where it is viewed by overlapping with an image projected on a windshield, the adjusting means adjusts the brightness of the image so as to increase the transparency of the image”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nobuaki into the combination of Kusanagi, Lee and Kimura. That is, applying increasing the transmittance of the overlapped image of Nobuaki to the situation of overlap in the system of Kimura, Lee and Kusanagi. The motivation/ suggestion would have been to prevent an image projected on the upper region from hindering the obstacle and the signboard from being visually recognized (Nobuaki, [0012]).
Regarding claim(s) 5, it is interpreted and rejected for the same reasons set forth in claim(s) 1. 
Regarding claim 6, Kimura in view of Lee, Kusanagi and Nobuaki discloses The vehicle display device according to claim 1. 
On the other hand, Kimura in view of Kusanagi and Nobuaki fails to explicitly disclose but Lee discloses wherein the processor is further configured to display the part of the information image superimposed on the preceding vehicle, in the case of the inter-vehicle distance between the vehicle and the preceding vehicle being shorter than the distance that can secure the size of the drawing area required to secure the visibility of the information image, without transforming the information image (Lee, “[0160] The display device 100 for the vehicle can display a graphic image I so that the image overlaps an object around the vehicle in another special situation. Specifically, referring to FIG. 18a, the display device 100 for the vehicle can detect that there is no area to display a graphic image because most areas of the windshield are hidden by a front large vehicle 80, when the distance to the large vehicle 80 is short. [0161] That is, the display device 100 for the vehicle can designate, as a display area, a predetermined area in the front vehicle 80, not an area excluding the front vehicle 80. Specifically, referring to FIG. 18b, the processor 170 can designate the intermediate area of the front vehicle 80 as a display area DA20 and display a navigation image I40 in the display area”). The same motivation to combine Lee to Kimura in claim 1 applies here.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Lee, Kusanagi and Nobuaki, and further in view of Bhalla (US 20180059416).
Regarding claim 3, Kimura in view of Lee, Kusanagi and Nobuaki discloses The vehicle display device according to claim 1. 
On the other hand, Kimura in view of Lee, Kusanagi and Nobuaki fails to explicitly disclose but Bhalla discloses a driver image acquiring camera that captures the driver and acquires a driver image; and wherein the processor is configured to detect a position of an eye point of the driver from the driver image, and wherein the processor is further configured to adjust the position of the drawing area in the display image in accordance with the position of the eye point (Bhalla, “[0025] eye position detecting cameras which detect the position of the user's eyes and enable display of augmented reality elements which are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bhalla into the combination of Kimura, Lee, Kusanagi and Nobuaki, to include all limitations of claim 3. That is, adding the drawing area based on eye position of Bhalla to display the AR support image of Kimura, Lee, Kusanagi and Nobuaki. The motivation/ suggestion would have been the information captured by the input devices 101 above needs to be processed so as to enable the generation of display of augmented reality overlay elements which are then overlaid proximate to the user's view of real world objects on the windshield 205 (Bhalla [0053]), and In the case where the user is the driver of the vehicle, displaying custom data 211 on windshield 205 helps the user perform tasks without having to look away from the road ahead, thereby reducing the potential for distracted driving (Bhalla [0098]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 6 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        3/2/2021